                                                            USDC-SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
                                                            DOC#:              l 7
                                                            DATE FILED: /?-' ,r ( (
 DAYID J. DESOUSA and JOCIANE
 DESOUSA,

                            Plaintiffs,
                                                             No.    19-CV-5255 (RA)
                       V.
                                                                     ORDER
 FRANKLIN GONZALEZ, INTEGRAL
 CONTRACTING INC., and CENTRAL
 INTERIORS INC.,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

       On June 4, 2019, Plaintiffs filed this action against various defendants, including Mr.

Franklin Gonzalez. On June 17, 2019, Plaintiffs filed an amended complaint. See Dkt. 7. As of

October 1, 2019, Mr. Gonzalez was the only defendant who had not yet answered Plaintiffs'

amended complaint or otherwise appeared in this action. Accordingly, on October 1, 2019, the

Court ordered Mr. Gonzalez to answer Plaintiffs' amended complaint no later than October 29,

2019. See Dkt. 38. Mr. Gonzalez has not done so. No later than December 9, 2019, Plaintiffs

shall inform the Court whether they intend to move for default judgment against Mr. Gonzalez.

SO ORDERED.

 Dated:        December 2, 2019
               New York, New York
